                         Case 3:20-cv-02211-EMC Document 92 Filed 05/03/20 Page 1 of 3


                   GIBSON, DUNN & CRUTCHER LLP
               1   THEODORE J. BOUTROUS, JR., SBN 132099
               2    tboutrous@gibsondunn.com
                   THEANE D. EVANGELIS, SBN 243570
               3    tevangelis@gibsondunn.com
                   BLAINE H. EVANSON, SBN 254338
               4    bevanson@gibsondunn.com
                   HEATHER RICHARDSON, SBN 246517
               5    hrichardson@gibsondunn.com
                   333 South Grand Avenue
               6   Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
               7   Facsimile: 213.229.7520

               8   JOSHUA S. LIPSHUTZ, SBN 242557
                    jlipshutz@gibsondunn.com
               9   1050 Connecticut Avenue, N.W.
                   Washington D.C. 20036-5306
           10      Telephone: 202.955.8500
                   Facsimile: 202.467.0539
           11
                   Attorneys for Defendant Uber Technologies, Inc.
           12      and Dara Khosrowshahi

           13

           14                                     UNITED STATES DISTRICT COURT

           15               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

           16      JOHN CAPRIOLE, MARTIN EL KOUSSA,                  CASE NO. 3:20-cv-02211-EMC
                   and VLADIMIR LEONIDAS, individually
           17      and on behalf of all others similarly situated,   NOTICE OF ADDITIONAL AUTHORITY
                                                                     IN CONNECTION WITH DEFENDANTS’
           18                             Plaintiffs,                MOTION TO COMPEL ARBITRATION
                                                                     AND DEFENDANTS’ OPPOSITION TO
           19             v.                                         PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY INJUNCTION
           20      UBER TECHNOLOGIES, INC., and DARA
                   KHOSROWSHAHI,
           21
                                          Defendants.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP

                                    NOTICE OF ADDITIONAL AUTHORITY – CASE NO. 3:20-CV-02211-EMC
                         Case 3:20-cv-02211-EMC Document 92 Filed 05/03/20 Page 2 of 3


               1          TO THE COURT AND EACH PARTY AND THE ATTORNEY OF RECORD FOR

               2   EACH PARTY

               3          Defendants Uber Technologies, Inc. and Dara Khosrowshahi, respectfully submit this Notice

               4   of Additional Authority in Connection with Defendants’ Motion to Compel Arbitration and

               5   Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction. Attached hereto as Exhibit

               6   A is the San Francisco County Superior Court’s “Order Granting Motion to Compel Arbitration and

               7   Stay and Denying Application for Emergency Injunctive Relief,” in Rogers v. Lyft, Inc., No. CGC-20-

               8   583685 (Cal. Sup. Ct. Apr. 30, 2020), which held that claims predicated on the purported

               9   misclassification of workers under California labor laws are not requests for “public injunctive relief.”

           10             Also attached hereto as Exhibit B is the “Amicus Brief from Former Governors Urging the

           11      Denial of the Motion Seeking an Emergency Preliminary Public Injunction,” filed by former California

           12      Governors Gray David and Arnold Schwarzennegger in Rogers v. Lyft, Inc., No. CGC-20-583685 (Cal.

           13      Sup. Ct. Apr. 30, 2020), and referenced in the court’s order (at p.11).

           14

           15
                   Dated: May 3, 2020                         GIBSON, DUNN & CRUTCHER LLP
           16

           17                                                 By:             /s/ Theane Evangelis

           18                                                                 Theane Evangelis

           19                                                 Attorney for Defendants UBER TECHNOLOGIES, INC.
                                                              and DARA KHOSROWSHAHI
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP                                                   2
                                    NOTICE OF ADDITIONAL AUTHORITY – CASE NO. 3:20-CV-02211-EMC
                         Case 3:20-cv-02211-EMC Document 92 Filed 05/03/20 Page 3 of 3


               1                                     CERTIFICATE OF SERVICE

               2          I hereby certify that on this 3rd day of May, 2020, I filed the foregoing document with this

               3   Court using the CM/ECF filing system. This system sends notifications of such filing and service to

               4   all counsel of record.

               5

               6
                                                             GIBSON, DUNN & CRUTCHER LLP
               7

               8                                             By:             /s/ Theane Evangelis

               9                                                             Theane Evangelis

           10                                               Attorney for Defendants UBER TECHNOLOGIES, INC.
                                                            and DARA KHOSROWSHAHI
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP                                                    3
                                     NOTICE OF ADDITIONAL AUTHORITY – CASE NO. 3:20-CV-02211-EMC
